Citation Nr: 0415352	
Decision Date: 06/16/04    Archive Date: 06/23/04

DOCKET NO.  00-24 446A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, to include chronic paranoid schizophrenia.


REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The veteran had active duty service in the U.S. Navy from 
January 1985 to May 1987.  In a November 1998 decision, the 
Board decided that the veteran's discharge from service was 
not a bar to Department of Veterans Affairs (VA) benefits.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 1998  rating decision by a VA Regional 
Office (RO).  The veteran was furnished notice of the 
December 1998 rating decision at a new address of record by 
letter dated January 26, 1999.  A notice of disagreement was 
received in September 1999, a statement of the case was 
issued in October 1999, and a substantive appeal was timely 
received in January 2000.  

The issue of entitlement to service connection for chronic 
paranoid schizophrenia under a merits analysis is being 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further 
action is required on his part.


REMAND

The record shows that in January 1989 Dr. K.K.S. indicated 
that the veteran had symptoms consistent with a long-standing 
paranoid type of psychotic mental disorder.  In January 2000, 
this doctor clarified that the veteran had a mental illness 
that existed for many years prior to the 1989 report.  In 
July 2000, Dr. K.K.S. stated that it is highly probable that 
the veteran was mentally ill in 1988, which is a year after 
his discharge from service.  

The record is replete with private medical evidence from the 
1990s to 2000 diagnosing the veteran with schizophrenia; 
however, a VA examiner during a September 2000 VA psychiatric 
evaluation opined that the veteran has bipolar affective 
disorder and that there is no evidence of schizophrenia.  
This examiner also opined that there was no link between the 
veteran's psychiatric disability and his period of service.  

The Board is thus presented with conflicting medical 
opinions.  In light of the overall evidence of records, the 
Board believes clarification is necessary as the underlying 
questions involved are clearly medical in nature. 

Accordingly, this matter is REMANDED to the RO for the 
following actions:

1.  The RO should review the record and 
take any necessary action to ensure 
compliance with all VCAA notice and 
assistance requirements.  The RO should 
ensure that the veteran is furnished 
proper notice in compliance with 38 
C.F.R. § 3.159(b)(1), including notice of 
(a) the information and evidence not of 
record that is necessary to substantiate 
his claim, (b) the information and 
evidence that VA will seek to provide, 
and (c) the information and evidence that 
the veteran is expected to provide.  See 
Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 
370 (2002).

2.  The veteran should be scheduled for a 
special VA psychiatric examination by a 
panel of two psychiatrists (if possible, 
by examiners who have not previously 
examined the veteran).  The examiners 
should examine the veteran separately 
(even if on different days).  It is 
imperative that the claims file be made 
available to and be reviewed by the 
examiners in connection with the 
examinations.  All examination findings 
should be clearly reported as well as all 
psychiatric diagnoses.  As to any 
psychiatric disorder(s) diagnosed, the 
examiners should indicate whether such 
disorder is considered a psychosis.  
Additionally, after examination of the 
veteran and review of the claims file, 
each examiner should clearly indicate 
whether or not any current psychiatric 
disorder was manifested during the 
veteran's active duty service.  If the 
veteran currently suffers from a 
psychosis, then the examiners should also 
indicate whether such psychosis was 
manifested during the one year period 
following the veteran's discharge from 
service in May 1987.  A detailed 
rationale for all opinions expressed 
should be furnished. 

3.  After completion of the above, the RO 
should review the expanded record and 
determine if the benefit sought can be 
granted.  Unless the benefit sought is 
granted, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


